Citation Nr: 9907989	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-03 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date for a 30 percent rating for 
cor pulmonale, secondary to bronchial asthma, prior to July 
18, 1995.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active military duty from November 1943 to 
August 1944.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).

In the Board's decision dated in December 1992, the issue of 
entitlement to service connection for chronic obstructive 
pulmonary disorder was referred to the RO for consideration.  
In the Board's decision dated in April 1998, the issue of 
entitlement to service connection for chronic obstructive 
pulmonary disorder was again referred to the RO for 
consideration.   However, the RO has failed to address this 
issue.  As such, the Board is by this decision, again 
referring the issue of entitlement to service connection for 
chronic obstructive pulmonary disorder to the RO for 
development and adjudication of this issue.  


REMAND

The issue of entitlement to an effective date for a 30 
percent rating for cor pulmonale, secondary to bronchial 
asthma, prior to July 18, 1995, was remanded to the RO in 
April 1998 to provide the veteran with a statement of the 
case.  However, it is evident that the claims file was 
prematurely returned to the Board prior to the issuance of 
the statement of the case and informing the appellant and his 
representative of the procedures for filing a substantive 
appeal as to that issue.  See 38 C.F.R. §§ 19.29, 19.30 
(1998).

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case regarding the issue of entitlement 
to an earlier effective date for service 
connection for cor pulmonale.  The 
statement of the case should include a 
discussion of the evidence of record, and 
the reasons and bases for the RO's 
decision.  The statement of the case 
should also provide the veteran with the 
laws, regulations, and diagnostic codes 
pertinent to his claim, to include 
information on the right to file, and 
time limit for filing, a substantive 
appeal.  If a timely substantive appeal 
is received by the RO, the case should be 
returned to the Board for appellate 
review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

- 3 -


